DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 4/7/2022. Claims 1-20 have been cancelled. Claims 21-42 are newly added and pending.
	Newly added claim 21 recites similar features to cancelled claim 1, and adding more features recited to clarify over cited prior arts and the 112(b) issues. Newly added claim 34 recites similar features to cancelled claim 6, and adding more features recited to clarify over cited prior arts and the 112(b) issues.
	The amendments have overcome the 112(b) issues and Double Patenting issues.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Response to Arguments
	Applicant’s arguments against the cited prior arts have fully considered and are persuasive in light of the current amendments.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Chandra et al. (20140317463) discloses fanning circuits 415 that receives the output of a scan chain 314 and a fanout control signal 413 and sends the output of the scan chain 314 to either one input of the compressor 312 or multiple inputs of the compressor 312 based on the received fanout control signal. Outputs from scan flops 314 are exclusive OR (XOR) processed by compressor 312 to generate compressed outputs. These compressed outputs pass through the direction control logic 340 to register 344.

Gschwind (20040123198) discloses introducing specific data value at different parts of a clock signal.

However, with respect to independent claim 21, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “an input buffer including N buffer latches, each buffer latch of the N buffer latches respectively coupled to storage elements of one of the N columns in the array of storage elements, the N buffer latches enabled to load data during a first part of an input clock period, and configured to transfer data during a second part of the input clock period from the input buffer in parallel to storage elements of a write row in the plurality of rows in the array of storage elements, wherein the write row is selected by a write row address and storage elements of the write row are enabled to load data during the second part of the input clock period; an output selector having inputs coupled to outputs of the storage elements in the array of storage elements and controlled by a read row address to output data from storage elements in a read row in the plurality of rows in the array of storage elements in parallel to an output bus DOUT[N-1:0] having N lines; an input data selector having an output DIN[N-1:0] with N lines coupled to inputs of the N buffer latches in the input buffer, selecting in dependence on a scan enable signal from a first input connected to a functional data path, and a second input connected to a scan mode input bus, the scan mode input bus having a scan-in line connected to the scan chain for connection to DIN[N-1] and a plurality of feedback lines DOUT[N-1:1] from the output selector for connection to DIN[N-2:0], respectively”, and with respect to independent claim 34, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “an input row buffer comprising a plurality of buffer latches having respective latch inputs and respective latch outputs and configured to load data during a first part of a period of an input clock, the plurality of buffer latches including a first buffer latch with its respective latch output coupled to the data inputs of each storage element of the first column of storage elements, one or more other buffer latches with their respective latch outputs coupled to the data inputs of each storage element in a corresponding column of the one of more other columns of storage elements in the array of storage elements, and a second buffer latch with its respective latch output coupled to the data inputs of each storage element of the second column of storage elements; a control circuit coupled to the input clock and a scan enable input and having a plurality of row clock outputs coupled to the store enable inputs of the storage elements of the array of storage elements, the control circuit configured to drive a row clock output of the plurality of row clock outputs coupled to storage elements of a single row of the array of storage elements to be active during a second part of the period of the input clock in response to the scan enable input being active; an output selector having inputs respectively coupled to the data outputs of the storage elements of the array of storage elements and outputs coupled to an output bus, the output selector configured to transfer data from the data outputs of a selected row of the array of storage elements to the output bus dependent upon a read address, the output bus including a second output line of the output bus corresponding to the second column of storage elements, and a set of output lines consisting of a first output line of the output bus corresponding to the first column of storage elements, and one or more other output lines of the output bus respectively corresponding to the one or more other columns of storage elements; a row of input selectors selecting, based on the scan enable input, between first inputs coupled to respective lines of an input bus and second inputs, the row of input selectors including a first input selector having an output coupled to the latch input of the first buffer latch and corresponding to the first column of storage elements, and a set of input selectors consisting of one or more other input selectors having outputs coupled to the respective latch inputs of the one or more other buffer latches and respectively corresponding to the one or more other columns of the array of storage elements, and a second input selector having an output coupled to the latch input of the second buffer latch and corresponding to the second column of storage elements, the second input of the first input selector coupled to a scan input line, and the second inputs of the set of input selectors individually coupled to a line selected from the set of output lines, wherein each line of the set of output lines is coupled to an input selector corresponding to a different column of the array storage elements than a column corresponding to that line”.
The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 21-42 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111